DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 7-12, with respect to the Claim Rejections – 35 USC § 103 of claims 1, 12, & 15 by Ishihara (US 2015/0276602) in view of Kleen et al. (US 2005/0203420) have been fully considered but are not persuasive.
Regarding Section i (see Pages 9-10 of Applicant’s arguments), Examiner upholds that the combination of references teaches a pseudo-color pattern field and a further pseudo-color pattern field.  Ishihara teaches a first pseudo-color pattern field (gradation value of fluorescent region F, [0023], Figure 2b) and a further pseudo-color pattern field (color variation effect of predetermined object O, [0039]-[0041] & [0044]-[0045], Figure 2c).  Figure 2d shows that information from both pseudo-color pattern fields can be displayed simultaneously in the synthetic image G, and [0045] teaches that “range of the color variation can be set depending on the gradation values of the fluorescence region F”.  Kleen teaches merging fluorescence data with ultrasound data, and Examiner asserts that the two pseudo-color pattern fields of Ishihara can be applied to the merged image of Kleen to simultaneously display two pseudo-color pattern fields comprising different pseudo-colors or patterns, each communicating different information.
Regarding Section ii (see Page 10 of Applicant’s arguments), Examiner asserts that the reference of Kleen teaches merging fluorescence data and ultrasound data.  Because the variation rate is one of a flow velocity or a frequency or amplitude of flow velocity changes, a variation based on motion would be represented in both the fluorescence and ultrasound data.  Additionally, regardless of whether the second image data record of Kleen comprises a temporally modulated pattern having a variation rate, Ishihara teaches this limitation.  Because the combination relies on merging the fluorescence and ultrasound data, a temporally modulated pattern will be represented in the merged data.
Regarding Section iii (see Pages 11-12 of Applicant’s arguments), Examiner upholds that Kleen teaches that the pseudo-color pattern field is assigned based on both the fluorescence and ultrasound data.  In [0010], Kleen teaches that “only the extracted partial data” (fluorescence data) can be merged with the “further 3D data record”.  As taught in the Abstract and [0008], this further 3D data record can be ultrasound data.  Because the gray-scale values are applied to the merged image which only includes partial fluorescence data, this suggests that the gray-scale values are assigned based on both the fluorescence and ultrasound data, as the fluorescence and ultrasound data represent different areas of the merged image.  Although Kleen teaches using a singular pseudo-color pattern field for both sets of image data, Ishihara teaches using two different pseudo-color pattern fields representing different metrics.  Examiner asserts that the references can be combined to produce a first pseudo-color pattern field based on the fluorescence data and a second pseudo-color pattern field based on the ultrasound data, wherein the two pseudo-color pattern fields comprise different pseudo-colors or patterns.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2015/0276602) in view of Kleen et al. (US 2005/0203420).
Regarding claims 1, 12, and 15 Ishihara discloses a medical observation device (fluorescence observation apparatus 1, fig. 1 [0018]) and corresponding method for displaying medical images comprising: 
an input interface, an image processor (the image processor 6, fig. 1 corresponds to the input interface and image processor [0018]) and an output interface (display portion 7, fig. 1 [0018]), 
the input interface being configured to receive subsequent sets of input image data and auxiliary input data (as seen in fig. 1, the image processor 6 receives subsequent sets of input image data (S1, G1) and auxiliary input data (S2, G2); wherein S1 corresponds to white-light image information, G1 white-light image, S2 fluorescence image information, and G2 fluorescence image as described in [0018], [0023], [0035],[0037]-[0038]), 
the output interface being configured to output subsequent sets of output image data at an output data rate (as seen in fig. 1, the display portion 7 displays output image data G which is a synthesized image from the “frame image Gf time-varying at the position of the fluorescence region F” and “white-light image G1” [0023], with “the synthetic image G continuously displayed on the display portion 7, the predetermined object O included in the synthetic image G produces a motion effect. In other words, an animation in which a predetermined green object O moves with a motion quantity depending on the gradation value of the fluorescence region F is displayed in a region corresponding to the fluorescence region F in the synthetic image G” [0040], wherein the data being outputted necessarily has an output rate in order to show motion of the green object), 
the image processor being connected to the input interface for receiving the sets of input image data and the auxiliary input data (as described, the image processor 6 includes the image processor (80) and input interface (48); as seen in fig. 1, the image processor 6 receives subsequent sets of input image data (S1, G1) and auxiliary input data (S2, G2); wherein S1 corresponds to white-light image information, G1 white-light image, S2 fluorescence image information, and G2 fluorescence image as described in [0018], [0023], [0035],[0037]-[0038]), and to the output interface for outputting the output image data (as seen in fig. 1, the image processor 6 outputs synthesized image G to the display portion 7, as described in [0018] and [0032]), the image processor further being configured to generate subsequent sets of pseudo-color image data (image processor 6 generates subsequent sets of frame images Gf from fluorescence image data, fig. 1, [0023] and [0039]; wherein the frame image “is assigned a gradation value that causes the color to vary over time within the region of the lesion, thus providing an effect causing the color to vary with a time period or with a range depending on the gradation values of the fluorescence region F” [0043]-[0045]) depending on a content and source of at least one of the auxiliary input data and the input image data (the frame images Gf are generated from S2 and G2 which are auxiliary input data as seen in fig. 1 and described in [0037]-[0039]), 
wherein the auxiliary input data further comprise fluorescence image data (“a fluorescence-image generating portion 62 that generates a fluorescence image G2 from fluorescence image information S2 acquired by the image-acquisition device 56” [0023]), and wherein the image processor is configured to generate a further pseudo-color pattern field varying at least one of temporally and spatially (as described in [0039]-[0041], the image processor 6, specifically synthesis portion 66, adds the frame image Gf including object O to input image data G1 to generate synthetic image G which includes the green object O, wherein the pseudo-color pattern field is represented by “motion effect of the object O” [0044] in frame image Gf based on time t and coefficient c [0039], wherein the object O is comprised of a pattern of circles [0030] and figs. 2c-2d that move over time t [0030]) depending on at least on of: a saturation of the fluorescence image data, a brightness of the fluorescence image data, an overlap of two different colors or wavelengths in the fluorescence image data, and each color or wavelength in the fluorescence image data exceeding a minimum intensity (“extraction portion 63 compares the gradation value of each pixel of the fluorescence image G2 input from the fluorescence-image generating portion 62 with a prescribed threshold S, and extracts pixels having a gradation value equal to or higher than the prescribed threshold S as a fluorescence region F”, wherein the auxiliary input data corresponds to G2 and “object O [is] within a region corresponding to the fluorescence region F” [0029]).
Further, concerning the non-transitory computer storage media of claim 15, Ishihara further discloses a non-transitory computer storage media storing a program causing a computer to execute the method such as that of claim 12 (“image processor 6 includes a central processing unit (CPU), a main storage device such as RAM (Random Access Memory), and an auxiliary storage device. The auxiliary storage device is a non-transitory computer-readable storage medium such as an optical disc or a magnetic disk, and stores an image processing program” [0024]).
However, Ishihara does not teach that the auxiliary input data comprise ultrasound data. Kleen is relied on instead as it teaches a method for merging first and second image information of different sources from same region, which shares a technical field with the instant application. Kleen discloses that “[a]ccording to the invention, the merging of two three-dimensional image data records, the first of these being the fluorescence image data record, and the second being a three-dimensional image data record taken using a different examination procedure, e.g. magnetic resonance imaging, computer topography, ultrasound scanning or x-rays, and showing the same area under examination” [0007]), which in inherently produces ultrasound data.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the observation apparatus 1 of Ishihara by combining the fluorescence image information S2 with ultrasound data input data in order to provided further “information about the places in the area under examination that are fluorescence-optically marked and are possibly already pathological” and “to see the anatomical structures of the area under examination, and also, therefore, the marked areas in their anatomical context. This combined image makes it possible for the doctor to achieve a significantly improved diagnosis and localization of the fluorescence-marked regions in the area under examination, enabling a far more accurate and meaningful diagnosis to be reached” ([0007]). It is also noted that the image information provided by ultrasound may be different than that obtained by white-light image information, thus combining the white light image information, fluorescence image information, and ultrasound image information provides complementary data of a region of interest for a more accurate diagnosis. 
Further, the combination of Ishihara and Kleen teaches generating at least one synthetic pseudo-color pattern field within the pseudo-color image data depending on the content of the fluorescence image data and the ultrasound data: In addition to generating the synthetic image G of Ishihara ([0039]) corresponding to the pseudo-color image, Kleen teaches that “it is possible for the complete fluorescence three-dimensional image to be superimposed over the further three-dimensional image, if necessary masking out voxels with predetermined gray-scale values. To avoid the image display being impaired in the merged image because of the presence, in the fluorescence three-dimensional image, of black areas in which—as described—no response light is emitted, the black three-dimensional area of the fluorescence three-dimensional image may—for example—be virtually masked out, since it can easily be captured on the basis of the local gray-scale values” ([0010]). Here, the “three-dimensional image” corresponds to the ultrasound image data with “predetermined gray-scale values”, which corresponds to a synthetic pseudo-color pattern field…depending on the content of the ultrasound data.  Further, because the black areas correspond to areas in which “no response light is emitted” ([0010]), this shows that the gray-scale values depend on the amount of emitted light detected from the fluorescence-image.  By modifying Ishihara to merge the fluorescence data and ultrasound data prior to step S5 of Ishihara, and thus prior to merging with the white light image data, the combination teaches that the image processor 6 of Ishihara is configured to merge the pseudo-color image data and at least one section of the input image data to generate the sets of outputting image data containing the pseudo-color pattern field and a further pseudo-color pattern field.   
The combination of Ishihara and Kleen conveyed in the preceding paragraph further teaches the pseudo-color pattern field comprising a temporally modulated pattern having a variation rate: Since Ishihara teaches that the pseudo-color pattern field for the fluorescence input data is represented by “motion effect of the object O” ([0044]) in frame image Gf based on time t and coefficient c ([0039]), wherein the green object O moves with time ([0040]-[0041]), the object O being comprised of a pattern of circles ([0030] and figs. 2c-2d) that move over time t ([0030]) and therefore changes temporally with a variation rate, specifically “animation that moves with a motion quantity (variation quantity) based on the coefficient c as time t passes, depending on the time t counted by the clock” ([0028]), the variation would necessarily be updated in the merged ultrasound and fluorescence image based on the modification with Kleen. Therefore, the variation in the fluorescence data would cause a temporal modulation in the pseudo-color pattern field of the “local gray scale values” of the ultrasound image.  
 This modification of Ishihara and Kleen further teaches the image processor being configured to compute the variation rate depending on at least on of: a momentary flow velocity, a frequency of flow velocity changes, and an amplitude of flow velocity changes, represented in the ultrasound data, based on a change in the pseudo-color pattern field for the fluorescence input data which causes a variation in the ultrasound data (Ishihara: “motion quantity (variation quantity) based on the coefficient c as time t passes, depending on the time t counted by the clock” [0028], wherein coefficient c is calculated from the auxiliary input data S2 and G2 as described in [0025]-[0028]).  
This modification of Ishihara and Kleen further teaches wherein the synthetic pseudo-color pattern field generated using the ultrasound data and the further pseudo-color pattern field generated using the fluorescence image data comprises different pseudo-colors or patterns assigned by the image processor based on the respective source of the auxiliary input data via paragraph [0010] of Kleen: “Since fluorescence-based imaging is based on the capturing of light emitted in response to excitation, said light being emitted only from such areas where fluorescent substances are concentrated, the recorded individual fluorescence images show bright areas where response light was emitted, whereas the other areas—where no light was emitted—are dark… To avoid the image display being impaired in the merged image because of the presence, in the fluorescence three-dimensional image, of black areas in which—as described—no response light is emitted, the black three-dimensional area of the fluorescence three-dimensional image may—for example—be virtually masked out, since it can easily be captured on the basis of the local gray-scale values.” Thus, the pseudo-color field patterns of the fluorescence data and the ultrasound data represent different areas of the combined image, demonstrating that the pseudo-colors or patterns are assigned based on both the fluorescence data and the auxiliary input data (ultrasound data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluorescence observation apparatus 1 and method before step 5 of Ishihara by combining the fluorescence image data with ultrasound image data as taught by Kleen. Such a combination of white-light image data, fluorescence image data, and ultrasound image data enable a user “to achieve a significantly improved diagnosis and localization of the fluorescence-marked regions in the area under examination, enabling a far more accurate and meaningful diagnosis to be reached” (Kleen [0007]). 

Regarding claim 3, the modification of Ishihara further discloses wherein the ultrasound data are two-dimensional or three-dimensional via Kleen: “According to the invention, the merging of two three-dimensional image data records, the first of these being the fluorescence image data record, and the second being a three-dimensional image data record taken using a different examination procedure, e.g. magnetic resonance imaging, computer topography, ultrasound scanning or x-rays, and showing the same area under examination” [0007].  

Regarding claim 4, the modification of Ishihara further discloses wherein the auxiliary input data comprise auxiliary input image data and wherein the image processor comprises a spatial alignment module configured to spatially align the input image data and the auxiliary input image data. First, Ishihara teaches “a synthesis portion 66 that adds the frame image Gf generated by the motion-effect generating portion 65 to the white-light image G1 to generate a synthetic image G” ([0023]). One of ordinary skill in the art would expect that the synthesis of image G of different image types of the same part of subject X would be subject to some registration method. Kleen discloses “registering the three dimensional fluorescence image data record and the further three dimensional image data record with each another; and” in claim 1, wherein “further three dimensional image data record” corresponds to auxiliary input image data which may be ultrasound data as previously conveyed by paragraph [0007]). The method of registering the images of Kleen necessitates the presence of a processor or element that performs the registering. Such a registration by Kleen may be further utilized to register the combined fluorescence and ultrasound image with the white light image G1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ishihara with the registration method of Kleen in order to provide “a detailed view of the anatomy of the area under examination, with high resolution and three-dimensionally, it is possible—advantageously—for the doctor, when viewing the merged image, to obtain highly accurate information regarding the anatomical conditions in the area under examination as well as anatomically relevant information with regard to the fluorescence-optically marked regions” ([0008]).

Regarding claim 6, Ishihara further discloses wherein the medical observation device is one of a microscope and an endoscope (“The fluorescence observation apparatus 1 according to this embodiment is an endoscopic apparatus” [0018]). 

Regarding claim 7, Ishihara does not disclose wherein the output image data are three-dimensional and wherein the image processor is configured to generate pseudo-color image data at different depth layers of the three-dimensional output image data depending on the content of the auxiliary input data.  
However, Kleen teaches the output image data are three-dimensional (“two 3D data records are merged on the basis of the mapping rule that enables a merged image to be displayed on a monitor (not shown in greater detail). In this merged image, the relevant, fluorescence-optically marked areas are displayed as they appear from the fluorescence-optical catheter examination, combined with the accurate, high-resolution display of anatomical structures, obtained from the MR examination” [0030]) and wherein the image processor is configured to generate pseudo-color image data at different depth layers of the three-dimensional output image data depending on the content of the auxiliary input data (“In this merged image, the relevant, fluorescence-optically marked areas are displayed as they appear from the fluorescence-optical catheter examination” [0030], which is a layer of the three-dimensional output image, and the fluorescence data is auxiliary input data; wherein, “fluorescence focal points are overlaid as false-color-coded hotspots in the “endoscopic view” visualization of the further, anatomical 3D-data record” [0013] and the VRT method is described in [0017]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into Ishihara the three dimensional output image data with pseudo-color image data at different depth layers of the three-dimensional output image data depending on the content of the auxiliary input data as taught by Kleen in order to be able to better visualize anatomical events such as to “visualize inflammatory processes in vessels” with the easily visible color-coded fluorescence areas ([0013]). 

Regarding claim 8, Ishihara further discloses a visible-light camera connected to the input interface for providing the subsequent sets of the input image data (“image-acquisition device 55, such as a color CCD, that captures the white light” [0021], wherein “image processor 6 includes a white-light-image generating portion (reference-image generating portion) 61 that generates a white-light image (reference image) G1 from white-light image information S1 acquired by the image-acquisition device 55” [0023], and white light is a type of visible light).
However, Kleen is relied on to teach an ultrasound sensor connected to the input interface for providing the auxiliary input data (“According to the invention, the merging of two three-dimensional image data records, the first of these being the fluorescence image data record, and the second being a three-dimensional image data record taken using a different examination procedure, e.g. magnetic resonance imaging, computer topography, ultrasound scanning or x-rays, and showing the same area under examination” [0007] that necessarily requires an ultrasound sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara by connecting an ultrasound sensor to the input interface in a manner such as “a fluorescence-image generating portion 62 that generates a fluorescence image G2 from fluorescence image information S2 acquired by the image-acquisition device 56” [0023] of Ishihara for the same reasons as previously conveyed for claim 1. 

Regarding claim 13, Ishihara further discloses wherein the temporally modulated pattern is a propagating wave pattern (“animation that moves with a motion quantity (variation quantity)” [0028], wherein “motion quantity means the amplitude and speed of motion of the object O, and is set as a function that increases with an increase of the coefficient c, for example, a function proportional to the coefficient c. As the coefficient c becomes larger, i.e. as the gradation value of the fluorescence region F becomes larger” [0031], and the coefficient c is calculated from the auxiliary input data S2 and G2 as described in [0025]-[0028]).

With regard to claim 14, the modification of Ishihara teaches wherein the ultrasound data are auxiliary input image data comprising a three-dimensional data set (Kleen paragraph [0007]), wherein the temporally modulated pattern depends on a depth at which a predetermined condition for switching the temporally modulated pattern is detected (Kleen: “In this merged image, the relevant, fluorescence-optically marked areas are displayed as they appear from the fluorescence-optical catheter examination” [0030], which is a layer of the three-dimensional output image, and the fluorescence data is auxiliary input data; wherein, “fluorescence focal points are overlaid as false-color-coded hotspots in the “endoscopic view” visualization of the further, anatomical 3D-data record” [0013] and the VRT method is described in [0017]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into Ishihara the three dimensional output image data with pseudo-color image data at different depth layers of the three-dimensional output image data depending on the content of the auxiliary input data of Kleen in order to be able to better visualize anatomical events such as to “visualize inflammatory processes in vessels” with the easily visible color-coded fluorescence areas ([0013]). 

Regarding claim 16, the modification of Ishihara further teaches the method according to claim 12, wherein the ultrasound data are ultrasound image data (Kleen paragraph [0007]) and the fluorescent-light image data contains fluorescent light from a tumor-marking fluorophore (Ishihara: “fluorescence image G2 can simultaneously be acquired, for example, by administering an anti-CEA antibody labeled with a fluorescent dye Cy7 to the subject X, followed by observation” [0022]), wherein the input image data are visible-light image data (Ishihara: as seen in fig. 1, “the image processor 6 includes a white-light-image generating portion (reference-image generating portion) 61 that generates a white-light image (reference image) G1 from white-light image information S1 acquired by the image-acquisition device 55” [0023]), and wherein the set of output image data is generated by merging the fluorescent-light image data with the ultrasound image data and the visible-light image data (Ishihara merges fluorescent-light image data with visible-light image data, while Kleen merges fluorescent-light image data with ultrasound image data, each including registration of the images based on shared features within the image as conveyed previously by claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Ishihara to incorporate the ultrasound image data as auxiliary data in addition to the fluorescent auxiliary data and to merge the images for output by registration of the images based on shared features within the images in order “to achieve a significantly improved diagnosis and localization of the fluorescence-marked regions in the area under examination, enabling a far more accurate and meaningful diagnosis to be reached” (Kleen [0007]).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara and Kleen as applied to parent claims 1 and 12, and further in view of Harmelin et al. (US 2017/0100037).
Regarding claim 2, the modification of Ishihara teaches the medical observation device according to claim 1, but does not specifically disclose that the output data rate is greater than the variation rate. However, Harmelin, also in the field of medical observation devices utilizing fluorescence imaging, teaches that the output data rate is greater than the variation rate (As disclosed in applicant’s specification, “output data rate usually corresponds to a frame rate” [0017]. Accordingly, Harmelin discloses “the frame rate used for calculating the pulse is higher than the expected pulse” [0127], wherein the pulse, or heart rate, corresponds to the variation rate).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate that the output data rate is greater than the variation rate in order to allow the user to visualize the heart motion in displayed images without missing stages of said motion.

Regarding claim 17, the modification of Ishihara teaches the method according to claim 16, but does not disclose wherein an area occupied by the at least one pseudo-color pattern field corresponds to areas which were automatically recognized as blood vessels having a blood flow velocity and direction in each subsequent set of output image data.
Instead, Harmelin teaches automatic recognition (“Implementation of the method and/or system of embodiments of the invention can involve performing or completing selected tasks manually, automatically, or a combination thereof” [0062]) of areas as blood vessels having a blood flow velocity and direction in each subsequent set of output image data ( a plurality of Dynamic Fluorescence (DF) images are produced, “producing a DF image of blood arteries based, at least in part, on the plurality of DF images, calculating a velocity distribution of blood in arteries based, at least in part, on the plurality of DF images, producing a DF image of blood veins based, at least in part, on the plurality of DF images, calculating a velocity distribution of blood in veins based, at least in part, on the plurality of DF images, producing a fused, or combined, color coded image of arteries and veins, including blood flow velocity indications, based, at least in part, on the velocity distribution of blood in arteries and the velocity distribution of blood in veins” [0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the automatic processing and recognition of blood vessels in order to produce “in vivo imaging of the cortical blood vessels…essential for assessment of brain function under varying conditions” (Harmelin, [0003]) by avoiding “limitations such as removing or thinning at least part of a skull, and/or a need for use of expensive equipment such as CT and/or MRI, in order to perform in vivo imaging of the cortical blood vessels restrict the use of this procedure in settings such as preclinical trials” (Harmelin, [0004]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara and Kleen, as applied to parent claim 1, and further in view of Yu et al. (US 2017/0209033) (hereinafter “Yu”).
Regarding claim 9, Ishihara further discloses a fluorescence camera (an image-acquisition device 56, “such as a highly sensitive monochrome CCD, that captures the fluorescence focused by the focusing lens 53”, fig. 1 [0021]) and a light source (light source 3, fig. 1 [0018]-[0019] and [0033]-[0034]), the fluorescence camera being connected to the input interface for providing the auxiliary input data (as seen in fig. 1, the image processor 6 receives subsequent sets of input image data (S1, G1) and auxiliary input data (S2, G2); wherein S1 corresponds to white-light image information, G1 white-light image, S2 fluorescence image information, and G2 fluorescence image as described in [0018], [0023], [0035],[0037]-[0038]), at least one of the fluorescence camera, the light source and the visible-light camera being provided with a filter arrangement (“light source 3 includes a xenon lamp 31; a filter 32 that extracts excitation light and white light from the light emitted from the xenon lamp 31” [0019] and “57 refers to an excitation-light cutting filter that selectively transmits fluorescence (e.g., a wavelength band of 760 nm to 850 nm) among the light reflected by the dichroic mirror 52” [0021]) for at least one fluorophore (14, 16) (“fluorescence image G2 can simultaneously be acquired, for example, by administering an anti-CEA antibody labeled with a fluorescent dye Cy7 to the subject X, followed by observation” [0022]) with a peak emission wavelength (“near-infrared light (e.g. a wavelength band of 700 nm to 740 nm) is used as the excitation light in this embodiment” [0019] and “excitation-light cutting filter that selectively transmits fluorescence (e.g., a wavelength band of 760 nm to 850 nm)” [0021]), the output image data (synthetic image G, fig. 1 [0041]) comprising at least two pseudo-colors (89) and the image processor (80) being configured to assign a different pseudo-color (89) to each of the different fluorescence peak emission wavelengths (“The observer can easily recognize the lesion by the predetermined object O that is moving. Furthermore, the observer can intuitively and easily recognize fluorescence intensities, i.e., pathological severity in the lesion, based on the amplitude or speed of the motion of the predetermined object O. Additionally, gradation values of three color-component images that constitute the white-light image G1, i.e. information on the morphology of the subject X, are included in the region of the synthetic image G where the object O is displayed. Therefore, even when the object O is displayed at the position of the lesion in the synthetic image G, the morphology of the lesion can be observed with sufficient clearness” [0041] and “color variation effect may be combined with the above-described motion effect of the object O. In this case, the color variation refers to variation of hues, intensity, brightness or contrast of color” [0044], wherein the colors are composed of red, blue, and green values [0046]).  
However, Ishihara does not disclose a filter arrangement for at least two different fluorophores each fluorophore having a different peak emission wavelength.
Yu, also in the field of medical observation devices utilizing fluorescence, teaches a filter arrangement (optical filter 45, fig. 3 [0054]) for at least two different fluorophores (14, 16), each fluorophore (14, 16) having a different peak emission wavelength (“As compared to FIG. 1, the embodiment of FIG. 3 provides a first light source 120 in the form of an LED, laser diode (LD), a thermal lamp or broadband source or the like. In some embodiments the first light source 120 is a blue LED to provide for narrowband imaging and fluorescence excitation of certain fluorophores. In some embodiments, other colored LEDs may be required for other fluorophores. Notably, the optical filter 45 can optional be employed to limit the light to desired spectrums if the light source itself provides too broad a spectrum. For example a broadband LED might be used with an appropriate optical filter 45” [0054], wherein limiting the light to desired spectrums corresponds to different wavelengths and if fluorophores would require different colored LEDS, or a filter, that means the fluorophores correspond to different spectral wavebands and therefore different peak emission wavelengths).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a filter arrangement for two different fluorophores, each having a different peak emission wavelength in order to better distinguish different parts of the body being imaged, based on the respective fluorophores.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793